 

Exhibit 10.5



 

CONSENT AND WAIVER AGREEMENT

 

THIS CONSENT AND WAIVER AGREEMENT, dated as of July 30, 2014 (this “Agreement”),
is entered into by and among Cyalume Technologies Holdings, Inc., a Delaware
corporation (the “Company”), US VC Partners, L.P., a Delaware limited
partnership (“USVC”), and JFC Technologies, LLC, a Delaware limited liability
company (“JFC”).

 

RECITALS

 

WHEREAS, USVC purchased shares of Series A Convertible Preferred Stock, par
value $0.001 per share (the “Series A Preferred Stock”), of the Company and
acquired warrants to purchase shares of Series A Preferred Stock (the “Series A
Warrants”) and warrants to purchase shares of Common Stock, par value $0.001 per
share (“Common Stock”), of the Company (the “Common Stock Warrants”) in each
case pursuant to the terms of a Securities Purchase Agreement, dated as of
November 19, 2013 (the “Series A Purchase Agreement”), by and between the
Company and USVC and a Series A Certificate of Designation filed on November 18,
2013 (the “Series A Certificate of Designation”);

 

WHEREAS, in connection with the Series A Purchase Agreement, USVC and the
Company entered into a Registration Rights Agreement dated as of November 19,
2013 (the “Series A RRA”);

 

WHEREAS, JFC has entered into an Amended and Restated Promissory Note with the
Company on November 19, 2013 (the “JFC Note”) which provides JFC with the right
to acquire a number of Series A Warrants and Common Stock Warrants upon the
conversion of a portion of the JFC Note into shares of Series A Preferred Stock;

 

WHEREAS, the Company proposes to sell an aggregate of $2,000,000 principal
amount of two new series of preferred stock, designated as Series B Convertible
Preferred Stock, par value $0.001 per share (the “Series B Preferred Stock”),
and Series C Preferred Stock, par value $0.001 per share (the “Series C
Preferred Stock”), to Cova Small Cap Holdings, LLC, Michael G. Barry and Bayonet
Capital Fund I, LLC (the “Series B/C Investors”), and, in connection therewith,
to amend certain terms and provisions of the Series A Preferred Stock and the
JFC Note (such transaction is referred to herein as the “Series B/C Offering”);

 

WHEREAS, as of the date hereof USVC is the sole holder of the Series A Preferred
Stock and, pursuant to the Series A Purchase Agreement and the terms of the
Series A Preferred Stock, the Company is restricted from issuing new securities
in certain instances without the consent of USVC, and USVC is entitled to be
notified of the Series B/C Offering and to exercise its preemptive rights to
purchase the securities offered thereby;

 

WHEREAS, pursuant to the Series A Preferred Stock, the Series A Warrants and the
Existing Common Stock Warrants, USVC has certain anti-dilution adjustment rights
in the event of certain issuances of securities by the Company, including in
connection with the Series B/C Offering; and

 

WHEREAS, in consideration for obtaining the consents and waivers of USVC and JFC
provided herein in order to facilitate the Series B/C Offering, the Company,
USVC and JFC have agreed to amend certain provisions of the Series A Certificate
of Designations and the JFC Note as set forth below;

 

 

 

  

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.           Consents and Waivers.

 

(a)          Consent to Offering. USVC hereby consents to: (i) the issuance of
the Series B Preferred Stock and Series C Preferred Stock in accordance with,
and the terms and conditions of, the Securities Purchase Agreement, dated as of
July 30, 2014, by and among the Company and the Series B/C Investors
substantially in the form attached as Exhibit A hereto, (ii) the terms and
conditions of the Registration Rights Agreement, dated as of July 30, 2014, by
and among the Company and the Series B/C Investors substantially in the form
attached as Exhibit B hereto, and (iii) the terms and provisions of the
Certificate of Designation of the Series B Preferred Stock substantially in the
form attached as Exhibit C hereto, (iv) the terms and provisions of the
Certificate of Designation of the Series C Preferred Stock substantially in the
form attached as Exhibit D hereto, and (v) the First Amended and Restated
Certificate of Designations of the Series A Preferred Stock substantially in the
form attached as Exhibit E hereto (the “Restated Certificate of Designations”).

 

(b)          Waiver of Restrictions. USVC hereby waives all restrictions
relating to the Series B/C Offering, including, without limitation, under the
Series A Purchase Agreement, the Series A Certificate of Designation and the
Series A RRA (including, without limitation, its rights under Section 6.3 of the
Series A Certificate of Designation and under Section 9(b) of the Series A RRA).

 

(c)          Notification and Preemptive Rights. USVC hereby waives all of its
notification and preemptive rights under Section 4.12 of the Series A Purchase
Agreement to purchase Series B Preferred Stock and Series C Preferred Stock
being offered by the Company in the Series B/C Offering.

 

(d)          Anti-Dilution Adjustments. USVC hereby waives any and all rights to
anti-dilution adjustments resulting from the Series B/C Offering under the
Series A Preferred Stock, the Series A Warrants and the Existing Common Stock
Warrants. Without limiting the generality of the foregoing, USVC acknowledges
and agrees that all issuances of Common Stock and/or Convertible Securities
pursuant to the Series B/C Offering, including the issuance of the Series B
Preferred Stock and the Series C Preferred Stock pursuant thereto and of any
shares of Common Stock upon conversion of shares of Series B Preferred Stock
issued pursuant thereto, shall be deemed to be “Excluded Issuances” for all
purposes under the Series A Certificate of Designations and the Restated
Certificate of Designations.

 

2.           Termination of Series A Warrants and the Existing Common Stock
Warrants.

 

(a)          USVC hereby agrees that the Series A Warrants and the Common Stock
Warrants issued to USVC pursuant to the Series A Purchase Agreement are hereby
terminated in full and shall have no further force or effect. USVC hereby agrees
to provide the Company with the original copies of the Series A Warrants and the
Common Stock Warrants.

 

 

 

  

(b)          JFC hereby agrees to amend and restate the JFC Note to eliminate
Section 3(e) and Section 3(f) from the JFC Note so as to terminate any right of
JFC to receive Series A Warrants and Common Stock Warrants upon the conversion
of any portion of the JFC Note.

 

3.           Future Transactions. Notwithstanding the foregoing provisions of
Section 1 of this Agreement, the consents and waivers given pursuant to Section
1 of this Agreement apply only to the Series B/C Offering and do not limit or
effect USVC’s rights with respect to any other transaction.

 

4.           Effectiveness. The consents and waivers given in Section 1 shall
have no effect and shall be deemed null and void if the Company fails to timely
comply with its obligations under Sections 5.

 

5.          Amendment and Restatement of Series A Certificate of Designations.
The Series A Certificate of Designation shall be amended and restated as set
forth in the Restated Certificate of Designations and the Company shall file the
Restated Certificate of Designation with the Secretary of State of the State of
Delaware no later than within one business day after the initial closing of the
Series B/C Offering and shall provide written evidence thereof to USVC.

 

6.           Representations And Warranties.

 

(a)          The Company represents and warrants to USVC and JFC that this
Agreement has been duly and validly authorized by the Company, this Agreement
has been duly executed and delivered on behalf of the Company, and this
Agreement is a valid and binding obligation of the Company.

 

(b)          The Company represents and warrants to USVC that the execution and
delivery of this Agreement by the Company and the filing of the Certificates of
Designations do not and will not conflict with or result in a breach by the
Company of any of the terms or provisions of, or constitute a default or require
the consent of any party under the Articles of Incorporation or By-laws of the
Company, or any indenture, mortgage, deed of trust or other agreement or
instrument to which the Company is a party or by which it or any of its
properties or assets are bound or any applicable law, rule or regulation or any
applicable decree, judgment or order of any court, United States federal or
state regulatory body, administrative agency or other governmental body having
jurisdiction over the Company or any of its properties or assets.

 

(c)          Each of USVC and JFC represents and warrants to the Company that
this Agreement has been duly and validly authorized by it, this Agreement has
been duly executed and delivered on its behalf, and this Agreement is a valid
and binding obligation of it.

 

7.           Confirmation of Agreements; Entire Agreement. Except as
specifically consented to or waived in this Agreement, USVC and JFC will not be
deemed to have consented to, waived or amended any other rights or provisions of
any other agreement or document. Except as amended by this Agreement, the terms
and provisions of the Series A Purchase Agreement and the documents executed in
connection therewith (other than the Series A Warrants and the Existing Common
Stock Warrants) remain in full force and effect.

 

 

 

  

8.           Miscellaneous.

 

(a)          Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof.

 

(b)          Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.

 

(c)          Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

(d)          Amendments. No amendment, modification, waiver, discharge or
termination of any provision of this Agreement nor consent to any departure by
USVC or the Company therefrom shall in any event be effective unless the same
shall be in writing and signed by the party to be charged with enforcement, and
then shall be effective only in the specific instance and for the purpose for
which given.

 

(e)          Further Assurances. Each party to this Agreement will perform any
and all acts and execute any and all documents as may be necessary and proper
under the circumstances in order to accomplish the intents and purposes of this
Agreement and to carry out its provisions.

 

(Signature Page Follows)

 

 

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

  CYALUME TECHNOLOGIES HOLDINGS, INC.         By: /s/ Zivi Nedivi     Name: Zivi
Nedivi     Title: CEO         US VC PARTNERS, L.P.         By: /s/ Andrew
Intrater     Name: Andrew Intrater     Title: Chief Executive Officer        
JFC TECHNOLOGIES, LLC         By: /s/ James G. Schleck     Name: James G.
Schleck     Title: Managing Member

 

 

 